DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/21 has been entered.

3. 	Claims 1, 2, 4, 5, 7-12, 17-20, 23-25 and 27-54 are pending upon entry of amendment filed on 7/15/21.

Claims 1, 2, 4, 5, 7-12, 17 and 36-53 stand withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 18-20, 23-25, 27-35 and 54 are under consideration in the instant application.

4.	Applicant’s submission of IDS filed on 12/14/21 has been considered.

5.	The following rejections remain.

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claim(s) 18-20, 23-25, 27-35 and 54 are rejected on the ground of nonstsatutory obviousness type double patenting as being unpatentable over claims 1-9 of U.S. Pat. 9,782,480 (of record) in view of U.S. Pub. 2011/0060290 (of record) for the reasons set forth in the office action mailed on 9/14/21.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising adalimumab, buffer and amino acids.

The claims of the ‘480 patent differ from the claimed invention in that it does not teach use of container with stopper and has no headspace as in claim 18 of the instant application. 

The ‘290 publication teaches prefilled syringes with closed stopper having no or minimized headspace ([0084-0086], [0093-0095]).  The storage time includes at least 1 month between 15-45oC ([0087]) and the antibody formulation comprises amino acid, salt and buffer ([193-195]).
Further, the ‘290 publication teaches that the prefilled syringe with stopper showed no visible particles as well as subvisible particles ([221, 237, 261], Fig 4, claims 1-27).

Moreover, the ‘290 publication teaches how syringe is being filled ([209-213]) with zero headspace.



 It would have been obvious to one of ordinary skill in the art at the time the invention was made to pack an antibody formulation into a container with stopper with zero headspace as taught by the ‘290 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.

Applicant’s response filed on 12/14/21 has been fully considered but they were not persuasive.

Applicant has asserted that the claimed invention is a container comprising adalimumab composition that is free of polyol having less than 100% of container volume of less than 6000 subvisible particles less than 10um per 0.8ml and there is no reasonable expectation to achieve the claimed invention in view of the container taught by the ‘290 publication.

Unlike Applicant’s assertion, the prefilled syringe of the ‘290 publication shows no formation of visible or subvisible particles ([261]) and the syringes in table 4 showed no particle formations (p.30) with various headspaces resulting less than 100% container volume.

Further, the claimed container of claim 18 reads on containers of the ‘290 publication describing glass, COP or COC of tables 1-3.  Given that the containers of the ‘290 publication resulted no subvisible particles were present ([261]) and the container intends for any antibody (claim 1), the container would exhibit reasonable expectation of success in achieving the claimed invention.   The absence of the subvisible particles ([261]) is deemed regardless of the sizes or volume that is 

8.	Claim(s) 18-20, 23-25, 27-35 and 54 are rejected on the ground of nonstsatutory obviousness type double patenting as being unpatentable over claims 1-9 of U.S. Pat. 9,731,009 (of record) in view of U.S. Pub. 2011/0060290 (of record) for the reasons set forth in the office action mailed on 3/15/21.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising adalimumab, buffer and amino acids.

The claims of the ‘009 patent differ from the claimed invention in that it does not teach use of container with stopper and has no headspace as in claim 18 of the instant application. 

The teachings of the ‘290 publication have been discussed, supra.

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to pack an antibody formulation into a container with stopper with zero headspace as taught by the ‘290 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.

In light of discussion above in section 8 of this office action, the rejection is maintained.

9.	Claim(s) 18-20, 23-25, 27-35 and 54 are rejected on the ground of nonstsatutory obviousness type double patenting as being unpatentable over claims 1-9 of U.S. Pat. 9,731,008 (of record) in view of U.S. Pub. 2011/0060290 (of record) for the reasons set forth in the office action mailed on 3/15/21.



The claims of the ‘008 patent differ from the claimed invention in that it does not teach use of container with stopper and has no headspace as in claim 18 of the instant application. 

The teachings of the ‘290 publication have been discussed, supra.

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to pack an antibody formulation into a container with stopper with zero headspace as taught by the ‘290 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.

In light of discussion above in section 8 of this office action, the rejection is maintained.

10.	Claim(s) 18-20, 23-25, 27-35 and 54 are rejected on the ground of nonstsatutory obviousness type double patenting as being unpatentable over claims 1-20 of U.S. Pat. 9,782,479 in view of U.S. Pub. 2011/0060290 (of record).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising adalimumab, buffer and amino acids.

The claims of the ‘479 patent differ from the claimed invention in that it does not teach use of container with stopper and has no headspace as in claim 18 of the instant application. 

The ‘290 publication teaches prefilled syringes with closed stopper having no or minimized headspace ([0084-0086], [0093-0095]).  The storage time includes at least 1 month between 15-45oC ([0087]) and the antibody formulation comprises amino acid, salt and buffer ([193-195]).


Moreover, the ‘290 publication teaches how syringe is being filled ([209-213]) with zero headspace.

In addition, given that the ‘290 publication teaches that there were “no subvisible particles” in 1ml sample ([258-261, Fig4]), it meets the limitations of claim 18 having “less than about 6000 subvisible particles less than or equal to 10um in size per 0.8ml and less than about 600subvisible particles less than or equal to 25um size per 0.8ml”.  The prior art 1ml sample is larger than the claimed 0.8ml and “no subvisible particles” means no regardless of the sizes.  Fig 4 confirms the absence of subvisible particles at 10um or 25um ranges.  

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to pack an antibody formulation into a container with stopper with zero headspace as taught by the ‘290 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.

In light of discussion above in section 8 of this office action, the rejection is maintained.

11.	Claim(s) 18-20, 23-25, 27-35 and 54 are rejected on the ground of nonstsatutory obviousness type double patenting as being unpatentable over claims 1-25 of U.S. Pat. 9,861,695 in view of U.S. Pub. 2011/0060290 (of record).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising adalimumab, buffer and amino acids.



The teachings of the ‘290 publication have been discussed, supra.

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to pack an antibody formulation into a container with stopper with zero headspace as taught by the ‘290 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.

In light of discussion above in section 8 of this office action, the rejection is maintained.

12.	Claim(s) 18-20, 23-25, 27-35 and 54 are rejected on the ground of nonstsatutory obviousness type double patenting as being unpatentable over claims 1-27 of U.S. Pat. 9,789,185 in view of U.S. Pub. 2011/0060290 (of record).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising adalimumab, buffer and amino acids.

The claims of the ‘185 patent differ from the claimed invention in that it does not teach use of container with stopper and has no headspace as in claim 18 of the instant application. 

The teachings of the ‘290 publication have been discussed, supra.

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to pack an antibody formulation into a container with stopper with zero headspace as taught by the ‘290 publication.  



In light of discussion above in section 8 of this office action, the rejection is maintained.

13.	Claim(s) 18-20, 23-25, 27-35 and 54 are rejected on the ground of nonstsatutory obviousness type double patenting as being unpatentable over claims 1-15 of U.S. Pat. 9,707,293 in view of U.S. Pub. 2011/0060290 (of record).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising adalimumab, buffer and amino acids.

The claims of the ‘293 patent differ from the claimed invention in that it does not teach use of container with stopper and has no headspace as in claim 18 of the instant application. 

The teachings of the ‘290 publication have been discussed, supra.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to pack an antibody formulation into a container with stopper with zero headspace as taught by the ‘290 publication.  

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the packaging into a container with a stopper having zero space reduces aggregates and improve stability.

In light of discussion above in section 8 of this office action, the rejection is maintained.

14.	No claims are allowable.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
January 20, 2022 

/YUNSOO KIM/Primary Examiner, Art Unit 1644